                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    JAMES MCCURDY,                                  Case No. 17-01043 BLF (PR)
                                  12                   Plaintiff,
Northern District of California




                                                                                        ORDER GRANTING FINAL
 United States District Court




                                  13                                                    EXTENSION OF TIME TO FILE
                                                v.                                      OPPOSITION; GRANTING
                                  14                                                    EXTENSION OF TIME TO FILE
                                                                                        REPLY
                                        M. RIVERO, et al.,
                                  15
                                                       Defendants.
                                  16
                                                                                        (Docket Nos. 135, 137)
                                  17

                                  18          Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42
                                  19   U.S.C. § 1983. Defendants filed a motion for summary judgment. (Docket No. 118.) The
                                  20   Court last granted Plaintiff an extension of time to file an opposition on May 24, 2019,
                                  21   such that Plaintiff’s opposition was due no later than June 24, 2019. (Docket No. 134.)
                                  22          On June 24, 2019, Plaintiff filed another motion for an extension of time for “a day
                                  23   or 2” to access the library to make copies of his opposition. (Docket No. 135.) A few days
                                  24   later, Plaintiff filed his opposition. (Docket No. 136.) Good cause appearing, the motion
                                  25   is GRANTED. Accordingly, Plaintiff’s opposition filed on June 28, 2019, is deemed
                                  26   timely filed.
                                  27          Defendants’ motion for an extension of time to file a reply is GRANTED. (Docket
                                  28
                                   1   No. 137.) Defendants’ reply is due no later than August 9, 2019.
                                   2             This order terminates Docket Nos. 135 and 137.
                                   3             IT IS SO ORDERED.
                                   4   Dated: _____________________
                                                July 11, 2019                                 ________________________
                                                                                              BETH LABSON FREEMAN
                                   5
                                                                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Ext. of Time to File Opp. & Reply
                                       PRO-SE\BLF\CR.17\01043McCurdy_eot8-opp.reply
                                  26

                                  27

                                  28                                                      2
